FILED
                           FOR PUBLICATION                          DEC 17 2012

                                                                 MOLLY C. DWYER, CLERK
               UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                       FOR THE NINTH CIRCUIT


INSTITUTE OF CETACEAN                      No. 12-35266
RESEARCH, a Japanese research
foundation; KYODO SENPAKU                  D.C. No. 2:11-cv-02043-RAJ
KAISHA, LTD., a Japanese
corporation; TOMOYUKI OGAWA, an
individual; TOSHIYUKI MIURA, an
individual,                                ORDER

          Plaintiffs - Appellants,

  v.

SEA SHEPHERD CONSERVATION
SOCIETY, an Oregon nonprofit
corporation; PAUL WATSON, an
individual,

          Defendants - Appellees.


               Appeal from the United States District Court
                 for the Western District of Washington
               Richard A. Jones, District Judge, Presiding

                  Argued and Submitted October 9, 2012
                          Seattle, Washington

Before:   KOZINSKI, Chief Judge, TASHIMA and M. SMITH, Circuit
          Judges.
                                                                              page 2
      Defendants Sea Shepherd Conservation Society and Paul Watson, and any

party acting in concert with them (collectively “defendants”), are enjoined from

physically attacking any vessel engaged by Plaintiffs the Institute of Cetacean

Research, Kyodo Senpaku Kaisha, Ltd., Tomoyuki Ogawa or Toshiyuki Miura in

the Southern Ocean or any person on any such vessel (collectively “plaintiffs”), or

from navigating in a manner that is likely to endanger the safe navigation of any

such vessel. In no event shall defendants approach plaintiffs any closer than 500

yards when defendants are navigating on the open sea. This injunction pending

appeal is issued pursuant to Fed. R. App. P. 8 and Fed. R. Civ. P. 62(g), and shall

remain in place until we issue an opinion on the merits of this appeal.